Citation Nr: 0014723	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased amount of accrued benefits.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1917 
to May 1919.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

The appellant is the son of the veteran, who died on February 
[redacted], 1962.

The Board notes that there are several recent statements of 
record from the Disabled American Veterans (DAV), filed on 
behalf of the appellant.  However, it does not appear that 
the record contains a duly executed power of attorney, VA 
Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative," or its equivalent, which specifically 
designates the DAV as the appellant's representative.  
38 C.F.R. § 20.604(a).  While the Board acknowledges the 
appellant's notice of disagreement dated in August 1998, in 
which he states that the DAV is "quite capable" of 
communicating his intentions on his behalf, without an 
executed power of attorney of record, the Board may not 
formally consider the DAV as the veteran's representative in 
this appeal.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1962, due to a 
cerebral vascular accident and epidermoid carcinoma of the skin.

2.  The veteran's surviving spouse died on July [redacted], 1996, 
while her perfected appeal for entitlement to service 
connection for the cause of the veteran's death was pending.  

3.  In July 1997, the appellant, the veteran's son, filed an 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary; he listed burial expenses for his 
mother, the veteran's widow, totaling $7,165.01.

4.  In a June 1998 rating decision, the RO awarded service 
connection for the cause of the veteran's death, and also 
awarded entitlement to accrued benefits, in the amount of 
$7,165.01.  


CONCLUSION OF LAW

There is no legal basis to award the appellant an increased 
amount of accrued benefits.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises generally out of the appellant's claim for 
accrued benefits.  The facts of this case are not in dispute, 
and are summarized as follow.  The veteran had active 
military service from September 1917, to May 1919.  He died 
on February [redacted], 1962, due to a cerebral vascular accident 
and epidermoid carcinoma of the skin.  Following the veteran's 
death, his widow began receiving VA pension benefits.  She 
died in July 1996, while she had a perfected appeal pending 
for entitlement to service connection for the cause of the 
veteran's death.  

In July 1997, the appellant, the son of the deceased veteran 
and the veteran's deceased widow, filed an "Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary."  On that form, he requested reimbursement of 
funeral expenses for his mother totaling $7,165.01.  In March 
1998, the appellant filed an amendment to his claim.  He 
indicated that he wished to include the "granting of accrued 
benefits based on the provisions of 38 C.F.R. § 3.105," as 
he felt it was error for the VA not to grant service 
connection for the cause of the veteran's death based on 
chronic effects of exposure to mustard gas and Lewisite.  He 
maintained that service connection should have been granted 
effective 1958, "when the presence of the recognizable 
carcinoma was diagnosed."

In a June 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death.  The RO 
indicated that at the time of the veteran's widow's death, an 
appeal was pending for the cause of the veteran's death.  
Moreover, based upon a review of the record, and resolving 
the benefit of the doubt in the veteran's favor, the RO 
determined that it was highly probable that the veteran was 
exposed to mustard gas.  Thus, the RO granted service 
connection for the cause of the veteran's death.  The RO also 
granted entitlement to accrued benefits under 38 U.S.C.A. 
§§ 5121 and 5310, and awarded the appellant $7,165.01.  The 
appellant disagreed with that determination, and initiated 
this appeal.  Essentially, as stated earlier, the appellant 
believes that the veteran's death should have been service-
connected effective 1958.

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as 'accrued benefits'), and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000.  Upon death of the surviving spouse, such benefits 
shall be paid to the children of the deceased veteran.  
38 U.S.C.A. § 5121(a)(3).  In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121(a)(4).  

The Board points out that in pertinent part, VA law provides 
that a "child" of a veteran means an unmarried person who 
is a legitimate child and who is under the age of 18 years, 
or under the age of 23 years if pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  

As noted above, at the time of the death of the veteran's 
widow, there was a perfected appeal pending for entitlement 
to service connection for the cause of the veteran's death.  
In that regard, the RO issued a Statement of the Case denying 
that claim in May 1995, and in September 1995, the surviving 
spouse filed a timely substantive appeal.  The surviving 
spouse died in July 1996, before her appeal was forwarded to 
the BVA for disposition.

In the June 1998 rating decision, the RO determined that the 
evidence supported an award of service connection for the 
cause of the veteran's death.  As the veteran's surviving 
spouse had died, and as the appellant was no longer 
considered a "child" under VA laws and regulations, the 
appellant was entitled to so much of the accrued benefits as 
necessary to reimburse him for the expenses of the burial for 
the surviving spouse.  See 38 U.S.C.A. §§ 101(4)(A); 5121(a); 
38 C.F.R. §§ 3.57(a); 3.1000.  As such, the RO awarded the 
appellant $7,165.01, which was the amount of burial expenses 
he listed on his claim.

The Board acknowledges the appellant's many statements of 
record, as well as the congressional correspondence of 
record.  Nevertheless, as the veteran is not considered a 
"child" under VA law, see 38 C.F.R. § 3.57(a), the law 
provides that "only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness and burial."  38 U.S.C.A. 
§ 5121(a)(4).  Hence, the appellant was awarded the burial 
expenses for his mother, the veteran's deceased widow and 
beneficiary. 

The Board also acknowledges the appellant's contentions that 
entitlement to service connection for the cause of the 
veteran's death should be granted back to 1958, when the 
veteran's cancer was discovered.  However, that contention 
lacks merit for several reasons.  First, the veteran died in 
1962, and there is no legal basis to award service connection 
for the cause of a veteran's death prior to the date of 
death.  

Second, although the RO granted service connection for the 
cause of the veteran's death in the June 1998 rating 
decision, the effective date of that award is essentially 
irrelevant at this time.  In that regard, only surviving 
spouses and children, as defined under 38 C.F.R. § 3.57(a), 
may receive dependency and indemnity compensation (DIC) 
benefits from an award of service connection for the cause of 
death.  See 38 U.S.C.A. § 1310.  As the veteran's surviving 
spouse is deceased, and as the appellant is not a dependent 
child, there is no current beneficiary for DIC benefits, 
except as defined by the rules for accrued benefits.  Id.  

In that regard, recovery of VA benefits due and unpaid at the 
death of an individual is limited by 38 U.S.C.A. § 5121.  In 
other words, in the present case, although it was determined 
that the veteran's death was service-connected, thus 
establishing entitlement to DIC benefits, as the veteran's 
surviving spouse is deceased, the most benefits that the 
appellant can receive are limited by the rules for accrued 
benefits.  In summary, as set forth earlier in this decision, 
38 U.S.C.A. § 5121 allows benefits accrued within two years 
of an individual's death to be paid first to the surviving 
spouse, then to the surviving children, and in some cases, as 
in the present case, to the person who bore the expense of 
the veteran's or the beneficiary's last sickness and burial.  
See Richard ex rel. Richard v. West, 161 F.3d 719 (Fed. Cir. 
1998).  In short, the rules regarding accrued benefits are 
very specific, and only allow limited payments of past 
benefits.  In the present case, as the appellant is no longer 
considered a dependent child, the most past due benefits he 
can receive based on the benefits due to the veteran's 
surviving spouse are those benefits as may be necessary to 
reimburse him for the expense of last sickness and burial of 
the veteran's deceased widow.  38 U.S.C.A. § 5121(a)(4).  The 
appellant indicated that the burial expenses for his mother, 
the veteran's deceased widow, totaled $7,165.01, and the RO 
awarded that amount.

In short, as explained above, there is simply no legal basis 
to award the appellant an increased amount of accrued 
benefits, and the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The claim for entitlement to increased accrued benefits is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

